Citation Nr: 0032299	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to July 20, 1998 for 
the grant of service connection for adhesive capsulitis of 
both shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In this decision, the RO 
granted service connection for adhesive capsulitis of both 
shoulders as secondary to hydradenitis suppurativa and 
assigned separate 10 percent evaluations, effective from 
August 15, 1998.  The veteran initiated an appeal regarding 
both the assigned evaluations and the effective date, and, in 
an April 1999 rating decision, the RO increased both 
evaluations to 20 percent, effective from July 20, 1998.  In 
an April 1999 statement, the veteran indicated that he 
accepted this increase as a full grant of his appeal, but, in 
a May 1999 letter, he stated that he remained in disagreement 
with the effective date of July 20, 1998.  The RO accepted 
this statement as a new Notice of Disagreement on the 
effective date issue; a Statement of the Case was issued in 
July 1999, and the veteran's Substantive Appeal was received 
in the same month.

The veteran requested a local VA hearing in his July 1999 
Substantive Appeal and was scheduled for such a hearing in 
March 2000.  However, his representative informed the RO in 
February 2000 that he wished to cancel this hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no indication from the record that the RO 
received a claim for service connection for adhesive 
capsulitis of both shoulders prior to July 20, 1998.



CONCLUSION OF LAW

The criteria for an effective date prior to July 20, 1998 for 
the grant of service connection for adhesive capsulitis of 
both shoulders have not been met.  38 U.S.C.A. §§ 5110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO.  As such, no further 
action is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  In cases involving direct service connection, the 
effective date will be the date following separation from 
active service or the date entitlement arose in cases where 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii) (2000).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the claimant 
which might be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2000); see also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).

In this case, the RO assigned the effective date of July 20, 
1998 for the grant of service connection for the veteran's 
bilateral shoulder disabilities on the basis that this was 
the date of receipt of his claim.  The Board has reviewed the 
submissions from the veteran received on this date and 
observes that such documents contain no references to any 
disorders other than his service-connected skin disorder.  
However, the Board's review of the entire claims file reveals 
no documents from the veteran received by the RO prior to 
July 20, 1998 that specify a desire to receive compensation 
for either shoulder.  

The pertinent laws are clear in such circumstances.  The RO 
received no claim, either formal or informal, from the 
veteran regarding a disorder of either shoulder prior to July 
20, 1998, and 38 C.F.R. § 3.400(q)(1)(ii) (2000) indicates 
that the date of receipt of a new claim is the effective date 
of compensation when that date is later than the date 
entitlement arose.  As such, there is no basis for an 
effective date prior to July 20, 1998 for the grant of 
service connection for adhesive capsulitis of both shoulders, 
and the preponderance of the evidence is thus against the 
veteran's claim for that benefit.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

ORDER

The claim of entitlement to an effective date prior to July 
20, 1998 for the grant of service connection for adhesive 
capsulitis of both shoulders is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

